Case 6:20-cv-00750-CEM-EJK Document 42 Filed 04/29/20 Page 1 of 3 PageID 265



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DEALER SPECIALITIES
INTERNATIONAL, INC.,

                       Plaintiff,

v.                                                           Case No: 6:18-mc-58-Orl-41LRH

CAR DATA 24/7, INC. and DEALER360,
INC.,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Impleader Defendants’ Motion to Dismiss

Plaintiff’s Supplemental Complaint (“MTD,” Doc. 38) and Plaintiff’s “Unopposed Motion

Requesting that Court Direct Clerk to Designate Case Management Track and Direct Parties to

Confer and Submit a Case Management Report” (“Motion for CMR,” Doc. 40). Plaintiff filed a

Response to the MTD (Doc. 39). United States Magistrate Judge Leslie R. Hoffman issued a

Report and Recommendation (“R&R,” Doc. 41), which addressed both motions. Judge Hoffman

recommends that the MTD be granted in part and denied in part and that the Motion for CMR be

granted. (Id. at 23–24).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees entirely with the analysis set forth in the Report and Recommendation. Therefore, it

is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 41) is ADOPTED and CONFIRMED and

               made a part of this Order.




                                            Page 1 of 3
Case 6:20-cv-00750-CEM-EJK Document 42 Filed 04/29/20 Page 2 of 3 PageID 266



        2. Plaintiff’s “Unopposed Motion Requesting that Court Direct Clerk to Designate

           Case Management Track and Direct Parties to Confer and Submit a Case

           Management Report” (Doc. 40) is GRANTED.

        3. The Clerk is directed to convert this matter into a civil case and to designate this

           case as a Track Two case pursuant to Local Rule 3.05.

        4. On or before May 13, 2020, Plaintiff shall pay the difference in the filing fees.

           Failure to do so may result in dismissal of this case without further notice.

        5. On or before June 29, 2020, 2020, the parties are directed to meet and confer to

           prepare a Case Management Report and to file the Case Management Report with

           the Court. The parties may meet and confer telephonically.

        6. The Impleader Defendants’ Motion to Dismiss Plaintiff’s Supplemental Complaint

           (Doc. 38) is GRANTED in part and DENIED in part.

        7. Counts VI and VII of the Supplemental Complaint (Doc. 28) are DISMISSED

           without prejudice.

        8. On or before May 13, 2020, 2020, Plaintiff may file an amended complaint.

           Failure to do so may result in the with prejudice dismissal of Counts VI and VII

           without further notice.

     DONE and ORDERED in Orlando, Florida on April 29, 2020.




                                        Page 2 of 3
Case 6:20-cv-00750-CEM-EJK Document 42 Filed 04/29/20 Page 3 of 3 PageID 267



Copies furnished to:

Counsel of Record




                                 Page 3 of 3
